People ex rel. Brown v Brann (2021 NY Slip Op 02839)





People ex rel. Brown v Brann


2021 NY Slip Op 02839


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2021-02941	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Marva Brown, on behalf of Bianca Lewis, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Jane-Roberte Sampeur and Marva Brown pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Ann Bordley and Joseph Rozovsky of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Bianca Lewis upon her own recognizance or for bail reduction upon Kings County Docket No. CR-008922/2021KN.

ADJUDGED that the writ is sustained, to the extent that bail on Kings County Docket No. CR-008922/2021KN is reduced such that bail may be posted in the form of a partially secured surety bond in the sum of $25,000, with the requirement of 10% down and three signatures, and the writ is otherwise dismissed, without costs or disbursements; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Bianca Lewis has given a partially secured surety bond in the sum of $25,000, with the requirement of 10% down and three signatures, or has posted an insurance company bond or deposited cash bail in the amount directed by the Criminal Court of the City of New York, Kings County, in its determination dated March 29, 2021, the Warden of the facility at which Bianca Lewis
is incarcerated, or his or her agent, is directed to immediately release Bianca Lewis.
CHAMBERS, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court